          Case 1:18-cv-01959-SDA Document 89 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            11/16/2020
 Monet Punter-Spencer,

                                 Plaintiff,
                                                               1:18-cv-01959 (MKV) (SDA)
                     -against-
                                                               ORDER
 Charles E. Irving et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference today, during which only Plaintiff’s former counsel

appeared, it is hereby Ordered as follows:

       1. No later than November 23, 2020, the parties to the fee-related dispute shall file a

            joint letter regarding the agreed-upon procedures to be followed during the

            December 4, 2020 hearing, including the witnesses to be called, the technology

            platform to be used (i.e. Skype, Zoom, etc.) and the filing of supplemental affidavits.

            To the extent the parties cannot agree, they shall set forth their respective positions.

       2. No later than November 23, 2020, Plaintiff’s current counsel, Mr. Borrero, shall file

            contemporaneous time records, if any. If no such records exist, he shall indicate as

            such in the joint letter filed on the same date.

SO ORDERED.

DATED:          New York, New York
                November 16, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
